DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “C” has been used to designate both “a controller” (page 2, line 20 and Fig. 1) and “a cyan” (page 2, line 28 and Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the activation device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the fully opened position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a frame to support the removal and insertion of the toner cartridge”, “the frame also supporting a shutter to open or block access to the fusing nip”, and “an activation surface, wherein the shutter blocks access to the fusing nip until the 10 activation device of the cartridge passes through the frame and contacts the activation surface thereby beginning opening of the shutter and allowing opening through a range of movement until fully opened when the cartridge is fully inserted into the frame”.
Independent claim 12 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a frame to support the removal and insertion of the toner cartridge”, “the frame also supporting a shutter to open or block access to the fusing nip”, and “a lever connected to the shutter for being contacted by the tab of the cartridge upon insertion of the cartridge into the frame, wherein the shutter blocks access to the fusing nip until the tab of the cartridge passes through the slot of the frame and contacts the lever thereby beginning opening of the shutter and allowing opening through a range of movement until fully opened when 25 the cartridge is fully inserted into the frame”.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh (US Pat. No. 6,240,265 B1) discloses an image forming apparatus comprising: a developing device; a fuser assembly having a fusing nip; a heat shielding plate being located between the fuser assembly and the developing device; and a mechanism to open/close the heat shielding plate.
Johnson, Jr. et al. (US Pat. Pub. No. US 2019/0107806 A1) discloses an image forming apparatus comprising: a fuser assembly having a housing and a fusing nip; and a safety shutter being mounted on the front of the housing and being movable between an unblocking position and a blocking position relative to an entrance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 25, 2022